Exhibit FIRST SOLAR, INC. AMENDED & RESTATED 2006 OMNIBUS INCENTIVE COMPENSATION PLAN SECTION 1.Purpose.The purpose of this First Solar, Inc. Amended & Restated 2006Omnibus Incentive Compensation Plan is to promote the interests of First Solar, Inc., a Delaware corporation (the “Company”), and its stockholders by (a)attracting and retaining exceptional directors, officers, employees and consultants (including prospective directors, officers, employees and consultants) of the Company and its Affiliates (as defined below) and (b)enabling such individuals to participate in the long-term growth and financial success of the Company. SECTION 2.Definitions.As used herein, the following terms shall have the meanings set forth below: “Affiliate” means (a)any entity that, directly or indirectly, is controlled by, controls or is under common control with, the Company and (b)any entity in which the Company has a significant equity interest, in either case as determined by the Committee. “Award” means any award that is permitted under Section6 and granted under the
